DETAILED ACTION
This office action is in response to application filed on 6/17/2020.
Claims 1 – 19 are pending.
Priority is claimed as 371 application of PCT/FR2018/053179 (filed on 12/11/2018), which claims priority to French application FR1762449 (filed onn12/19/2017).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 7 – 11, 13, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumeo et al, “A Dual-Priority Real-Time Multiprocessor System on FPGA for Automotive Applications”, 2008, Design, Automation and Test in Europe, March 10, 2008, pages 1039 – 1044 (prior art part of IDS dated 6/17/2020, renumbered to pages 1 – 6, hereinafter Tumeo), in view of Liao et al (US 20180039514, hereinafter Liao).

As per claim 1, Tumeo discloses: A method for managing a plurality of tasks of a one-off function implemented by a motor vehicle computer (1), said computer (1) comprising a microcontroller (10), said microcontroller (10), termed a “multicore” microcontroller, comprising a plurality of cores (C1, C2, C3), each of which is capable of processing regular functions and one-off functions (FS), said method comprising, 
during the processing of the tasks of a one-off function, each time a core (C1, C2, C3) of the plurality of cores (C1, C2, C3) is available to process a task, a step (E4) of said available core (C1, C2, C3) selecting, from a predetermined ordered list of identifiers (T1, T2, T3, T4, T5, T6, T7, T8, T9) of the tasks of the one-off function (FS), the identifier (T1, T2, T3, T4, T5, T6, T7, T8, T9) of the first task which has not yet been processed by the other cores (C1, C2, C3), and a step (E5) of said available core (C1, C2, C3) processing the task that corresponds to the selected identifier. (Tumeo page 4, left column, first paragraph: “During runtime, when a task arrives, being it periodic (hard) or aperiodic (soft), it is queued in a Global Ready Queue (GRQ). At the beginning, aperiodic tasks have higher priority than periodic tasks and are queued in FIFO order”, page 4, right column, first paragraph: “If a processor completes execution of its current task, it will not wait until the next scheduling cycle but it will automatically check if there is an available task to run, following the priority rules”.)
Tumeo did not explicitly disclose:
each one-off function (FS) including a plurality of tasks to be executed, each of which is identified by an identifier (T1, T2, T3, T4, T5, T6, T7, T8, T9);
However, Liao teaches:
each one-off function (FS) including a plurality of tasks to be executed, each of which is identified by an identifier (T1, T2, T3, T4, T5, T6, T7, T8, T9); (Liao figure 1 and [0039]: “the firs aperiodic task 118 may have successive jobs 130, 132, 134 each lasting 110 ms. Additionally, as also shown in the example of FIG. 1, second aperiodic task 120 may have successive jobs 136, 138.”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Liao into that of Tumeo in order to have each one-off function (FS) including a plurality of tasks to be executed, each of which is identified by an identifier (T1, T2, T3, T4, T5, T6, T7, T8, T9). Tumeo teaches scheduling periodic and aperiodic tasks, Liao teaches that it is commonly known that periodic and aperiodic tasks may have its own steps (jobs), thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 2, Tumeo and Liao further teach:
The method as claimed in claim 1, further comprising, prior to the selection step, the steps of: a plurality of cores (C1, C2, C3) of the microcontroller (10) processing (E0) a plurality of regular functions; detecting (E1) a trigger event for the one-off function (FS); following said detection, putting the processing of the plurality of regular functions by the plurality of cores (C1, C2, C3) on hold (E2). (Tumeo page 4, right column, paragraph 2 and 3.)

As per claim 3, Tumeo and Liao further teach:
The method as claimed in claim 1, wherein the selection step (E4) is carried out by a management function that is common to all of the cores (C1, C2, C3). (Tumeo page 4, left column, last paragraph: “Scheduling and promotion phases are triggered by a system timer interrupt. The multiprocessor interrupt controller assigns this interrupt to a processor which is currently free from handling other interrupts. The scheduling phase is performed by a single processor. The others can continue their work while the task allocation is performed”.)

As per claim 7, Tumeo and Liao further teach:
The method as claimed in claim 1, further comprising a step (E6) of detecting the end of execution of the task relating to the last identifier in the predetermined ordered list by one of the cores of the plurality of cores (C1, C2, C3). (Tumeo page 3. left column, last paragraph to right column, first paragraph.)

As per claim 8, Tumeo and Liao further teach:
The method as claimed in claim 7, further comprising, following the step (E6) of detecting the end of execution of the task relating to the last identifier in the predetermined ordered list, a step (E7) of the plurality of cores of the microcontroller (10) returning to the processing of the plurality of regular functions. (Tumeo page 3. left column, last paragraph to right column, first paragraph.)

As per claim 9, it is the system variant of claim 1 and is therefore rejected under the same rationale.

As per claim 10, Tumeo and Liao further teach:
A motor vehicle comprising a computer (1) as claimed in claim 9. (Tumeo page 5, left column, last paragraph.)

As per claim 11, Tumeo and Liao further teach:
The method as claimed in claim 2, wherein the selection step (E4) is carried out by a management function that is common to all of the cores (C1, C2, C3). (Tumeo page 4, left column, last paragraph: “Scheduling and promotion phases are triggered by a system timer interrupt. The multiprocessor interrupt controller assigns this interrupt to a processor which is currently free from handling other interrupts. The scheduling phase is performed by a single processor. The others can continue their work while the task allocation is performed”.)

As per claim 13, Tumeo and Liao further teach:
The method as claimed in claim 2, further comprising a step (E6) of detecting the end of execution of the task relating to the last identifier in the predetermined ordered list by one of the cores of the plurality of cores (C1, C2, C3). (Tumeo page 3. left column, last paragraph to right column, first paragraph.)

As per claim 14, Tumeo and Liao further teach:
The method as claimed in claim 3, further comprising a step (E6) of detecting the end of execution of the task relating to the last identifier in the predetermined ordered list by one of the cores of the plurality of cores (C1, C2, C3). (Tumeo page 3. left column, last paragraph to right column, first paragraph.)

As per claim 18, Tumeo and Liao further teach:
The method as claimed in claim 11, further comprising a step (E6) of detecting the end of execution of the task relating to the last identifier in the predetermined ordered list by one of the cores of the plurality of cores (C1, C2, C3). (Tumeo page 3. left column, last paragraph to right column, first paragraph.)
Claim(s) 4 – 6, 12, 15 – 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumeo and Liao, and further in view of Periorellis et al (US 20120137296, hereinafter Periorellis).

As per claim 4, Tumeo and Liao did not teach:
The method as claimed in claim 3, wherein the common management function uses a binary variable for each task to indicate the state of handling of said task by one of the cores (C1, C2, C3).
However, Periorellis teaches:
The method as claimed in claim 3, wherein the common management function uses a binary variable for each task to indicate the state of handling of said task by one of the cores (C1, C2, C3). (Periorellis [0083] – [0086])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Periorellis into that of Tumeo and Liao in order to have the common management function uses a binary variable for each task to indicate the state of handling of said task by one of the cores (C1, C2, C3). Periorellis has shown that the claimed limitation are merely obvious design choice and is therefore rejected under 35 USC 103.
As per claim 5, Tumeo, Liao and Periorellis further teach:
The method as claimed in claim 4, wherein the common management function uses an atomic function to manage the updating of the binary variable associated with each task. (Periorellis [0083] – [0086])

As per claim 6, Tumeo, Liao and Periorellis further teach:
The method as claimed in claim 4, further comprising a step of initializing the binary variables prior to the execution of the one-off function (FS). (Periorellis [0083] – [0086])
As per claim 12, Tumeo, Liao and Periorellis further teach:
The method as claimed in claim 5, further comprising a step of initializing the binary variables prior to the execution of the one-off function (FS). (Periorellis [0083] – [0086])
As per claim 15, Tumeo, Liao and Periorellis further teach:
The method as claimed in claim 4, further comprising a step (E6) of detecting the end of execution of the task relating to the last identifier in the predetermined ordered list by one of the cores of the plurality of cores (C1, C2, C3). (Tumeo page 3. left column, last paragraph to right column, first paragraph.)
As per claim 16, Tumeo, Liao and Periorellis further teach:
The method as claimed in claim 5, further comprising a step (E6) of detecting the end of execution of the task relating to the last identifier in the predetermined ordered list by one of the cores of the plurality of cores (C1, C2, C3). (Tumeo page 3. left column, last paragraph to right column, first paragraph.)
As per claim 17, Tumeo, Liao and Periorellis further teach:
The method as claimed in claim 6, further comprising a step (E6) of detecting the end of execution of the task relating to the last identifier in the predetermined ordered list by one of the cores of the plurality of cores (C1, C2, C3). (Tumeo page 3. left column, last paragraph to right column, first paragraph.)
As per claim 19, Tumeo, Liao and Periorellis further teach:
The method as claimed in claim 12, further comprising a step (E6) of detecting the end of execution of the task relating to the last identifier in the predetermined ordered list by one of the cores of the plurality of cores (C1, C2, C3). (Tumeo page 3. left column, last paragraph to right column, first paragraph.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dong et al (US 20100088706) teaches scheduling the tasks for execution based on the privilege level and the schedule of each task. Included is a memory comprising instructions for determining a privilege level for each of a plurality of tasks, wherein the privilege levels comprise periodic real-time, aperiodic real-time, and non-real time, determining an execution time for each of the tasks, and scheduling the tasks for execution on a processor based on the privilege level and the execution time of each task.
Shin et al (“A Reservation-Based Algorithm for Scheduling Both Periodic and Aperiodic Real-Time Tasks”) teaches reservation-based (RB) algorithm is proposed for ordering the execution of red-time tasks. This algorithm can guarantee all periodic-task deadlines while minimizing the probability of missing aperiodic-task deadlines. Periodic tasks are scheduled according to the rate monotonic priority algorithm (RMPA), and aperiodic tasks are scheduled by utilizing the processor time left un- used by periodic tasks in each unit cycle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196